Cooper, J.,
delivered the opinion of the court.
Bill to enforce the lien of complainant as a lawyer on land, in which the defendants made default, and such proceedings were had that the land was sold in satisfaction of the lien, and bought by J. G. Handwerker. The clerk reported the sale, adding that the purchaser had not complied with the terms of sale. Thereupon, on motion of the complainant, it was ordered by the court that the sale stand confirmed, unless the purchaser should, on a designated day of the term, appear and show sufficient cause to the contrary. The purchaser appeared on the day indicated, and undertook to assign reasons why the sale should not be confirmed. The chancellor held that the reasons were insufficient, confirmed the sale, and ordered the land to be resold at the expense and risk of the purchaser, unless the terms were complied with in a reasonable time. The purchaser appealed.
The ground of objection to the sale is that the lien sought to be enforced was declared by this court in a case in which the complainant’s client was a defendant, and the declaration was void. Under a bill filed by one Robert R. Durant against Elizabeth Davis, the lot in question had been sold in satisfaction of the complainant’s debt, and the sale confirmed to the complainant Durant. Afterward, , Elizabeth Davis, by the present complainant as her solicitor, filed a bill of review to set aside the decree in the previous case for errors of law apparent on the face of the record, and such proceedings were had that the decree was reversed and annulled: Durant v. Da*259vis, 10 Heis., 522. The decree entered upon this reversal concludes thus: “ On motion of T. B. Micou, Esq., a lien is declared in his favor upon the real estate herein recovered for his fees as solicitor for Mrs. E. Davis.”
Whether this declaration is valid, either because the bill of review was a bill for the recovery of the land within the meaning of our decisions, or because the declaration is res adjudicate/, until successfully impeached in some proper mode, or simply void, is immaterial in this case. For the decree in this case treats the lien as valid, and even if the decree be erroneous the purchaser, who is a stranger to the suit, will get a good title under it, which cannot be affected - by a reversal, either upon a writ of error or a bill of review: Code, sec. 3186; Noe v. Livingston, 1 Lea, 55, 66. It would be otherwise, it seems, if the party at whose instance the sale was made had become the purchaser, and it was for this reason that the title was annulled in the case of Durant v. Davis above, Durant having bought the land.
Affirm the decree with costs.